

116 HR 678 : Preserving Home and Office Numbers in Emergencies Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 678IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend the Communications Act of 1934 to provide for a moratorium on number reassignment after a disaster declaration, and for other purposes.1.Short titleThis Act may be cited as the Preserving Home and Office Numbers in Emergencies Act of 2021 or the PHONE Act of 2021. 2.Moratorium on number reassignment after disaster declaration(a)In generalSection 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) is amended by adding at the end the following:(5)Moratorium on number reassignment after disaster declaration(A)In generalIn the case of a number assigned to a subscriber for the provision of fixed wireline voice service at a location in a designated area during a covered period—(i)the number may not be reassigned, except at the request of the subscriber; and(ii)the assignment of the number may not be rescinded or otherwise modified, except at the request of the subscriber.(B)Extension at request of subscriberDuring the covered period, at the request of a subscriber described in subparagraph (A), the prohibition in subparagraph (A) shall be extended for the number for 1 year after the date on which the covered period expires.(C)Subscriber right to cancel and resubscribe(i)In generalIn the case of a number described under subparagraph (A) or (B), if the subscriber assigned to such number demonstrates to the provider of the service (or, under subclause (II), any other provider of fixed wireline voice service that serves the local area) that the residence where the number is located is inaccessible or uninhabitable—(I)the provider may not charge the subscriber an early termination or other fee in connection with the cancellation of such service, if cancelled during the covered period or the extension of the period described in subparagraph (B); and(II) if the subscriber cancels the service during the covered period or the extension of the period described in subparagraph (B), the provider (or any other provider of fixed wireline voice service that serves the local area)—(aa)shall permit the subscriber to subscribe or resubscribe, as the case may be, to fixed wireline voice service with the number at the residence or at a different residence (if such number is available in the location of such different residence); and(bb)may not charge the subscriber a connection fee or any other fee relating to the initiation of fixed wireline voice service.(ii)Cancellation without demonstration of inaccessibility or uninhabitabilityIf a subscriber cancels the provision of service assigned to a number described in subparagraph (A) or (B) and does not demonstrate to the provider of such service that the residence where the number is located is inaccessible or uninhabitable as described under clause (i), the number is no longer subject to the prohibition under subparagraph (A) or (B).(D)Identification on commission websiteThe Commission shall publicly identify on the website of the Commission each designated area that is in a covered period, not later than 15 days after the submission of a public designation by a State under subparagraph (E)(iii) with respect to such area. In identifying a designated area under subparagraph (E)(iii), a State shall consult with providers of fixed wireline voice service that serve such area and coordinate with the Federal Emergency Management Agency to reasonably limit the designated area to areas that have sustained covered damage.(E)DefinitionsIn this paragraph:(i)Covered damageThe term covered damage means, with respect to an area—(I)damage that renders residences in such area inaccessible or uninhabitable; or(II)damage that otherwise results in the displacement of subscribers from or within such area.(ii)Covered periodThe term covered period means a period that—(I)begins on the date of a declaration by the President of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) with respect to a designated area; and(II)ends on the date that is 1 year after such date.(iii)Designated areaThe term designated area means a geographic area for which a State has submitted a public designation to the Commission, within 15 days after a declaration by the President of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) with respect to such area, stipulating that the State has determined that—(I)covered damage was sustained in such area; and(II)the prohibitions described in this paragraph are necessary and in the public interest.(iv)Voice serviceThe term voice service has the meaning given the term voice service in section 227(e)(8)..(b)Amendment of FCC rules requiredNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall amend its rules to reflect the requirements of paragraph (5) of section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)), as added by subsection (a).(c)ApplicabilityParagraph (5) of section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)), as added by subsection (a), shall apply with respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date that is 180 days after the date on which the Commission announces that the Commission is capable of publicly identifying a designated area on the website of the Commission under subparagraph (D) of such paragraph (5).(d)Order of amendment executionIf this Act is enacted before October 17, 2021, section 3(a) of the National Suicide Hotline Designation Act of 2020 (Public Law 116–172) is amended, effective on the date of the enactment of this Act, by striking adding at the end and inserting inserting after paragraph (3), so that the paragraph (4) that is to be added by such section to section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) appears after paragraph (3) of such section 251(e) and before the paragraph (5) added to such section 251(e) by subsection (a) of this section. Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk